Citation Nr: 1433741	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to disability compensation pursuant to 38 U.S.C. § 1151, for squamous cell carcinoma of the tongue.

2.  Entitlement to service connection for left scaphoid fracture and tenosynovitis (left arm disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue of an increased rating for his right shoulder disability was raised at the videoconference, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  Furthermore the Veteran has indicated in his arguments that service connection should be in effect for prostate cancer, this issue is also referred to the AOJ for clarification and development if necessary (See statement in support of claim received in February 2009).  



FINDINGS OF FACT

1.  The preponderance of the competent evidence of record does not show that the VA's failed to timely diagnose and/or properly treat squamous cell carcinoma of the tongue or proximately caused the continuance or natural progress of this disease.  

2.  In December 2013, the Veteran withdrew his appeal on the issue of entitlement to service connection for a left arm disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for squamous cell carcinoma of the tongue have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.361 (2013).

2.  The criteria for the withdrawal of an appeal have been met regarding appeal for service connection for a left arm disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In a March 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.

In regard to the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private treatment records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran and his representative.  As further concerning the duty to assist him with this claim, the RO provided VA compensation examination and opinion regarding the claim of service connection.  

Given that entitlement to service connection for a left arm disability is dismissed on legal bases, further development could not result in a favorable outcome or be of assistance to this inquiry.  Sabonis v. Brown, 6 Vet. App. 426 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II. Entitlement to Disability Compensation pursuant to 38 U.S.C. § 1151

The Veteran contends that he complained of a sore throat at VA examination for two years prior to his diagnosis of squamous cell carcinoma of the tongue.  He contends that VA was negligent and should have discovered his tongue cancer through proper diagnostic testing when he originally complained of a sore throat.  As such this added additional disability.  See December 2009 notice of disagreement (NOD).

A Veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected. 38 U.S.C.A. § 1151.  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.  See also VAOPGCPREC 40-97.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has such a disability due to VA medical care, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the condition after such care or treatment.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims of disability due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of that paragraph and paragraph (d)(1) or (d)(2) of that section.  Claims based on disability due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section. 

Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's disability.  Merely showing that a veteran received care, treatment, or examination and has an additional disability does not establish causation.  Continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished is not considered additional disability unless VA's failure to timely diagnose and/or properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault proximately caused a veteran's additional disability, VA care must be shown to have caused the additional disability (as explained in paragraph (c) of this section) and there must be evidence that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's (or, in appropriate cases, the veteran's representative's) informed consent. 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32. 

VA outpatient records dated from January 2007 to the present show that in February 2008 the Veteran sought treatment for vomiting blood.  In reporting his medical history, he indicated that he was involved in a motor vehicular accident in 1978 and sustained a cut to the throat from the windshield.  He was unable to talk for a long time.  Since then, he has had sore throat, hoarseness and difficulty in swallowing pills.  He also reported a prior motorcycle accident where he was in a coma for 3 1/2 months.  He is unable to remember his life prior to that and he now has poor recent memory.  Diagnostic studies were scheduled including upper gastrointestinal (GI) and endoscopy.  Eventually gastritis was diagnosed.  Speech pathology consultation was also initiated.  

In July 2008, the Veteran reported to VA urgent care with a variety of complaints to include a severe sore throat.  The diagnostic impression was otitis media, upper respiratory infection (URI), and allergic rhinitis.  An annual examination was conducted in September 2008 where the Veteran again noted his severe sore throat.  His medication was adjusted.  His complaints continued and in October 2008 an ENT consultation was scheduled.  In November 2008, a mass in the left base of the tongue was discovered.  Squamous cell carcinoma was eventually diagnosed.   

In October 2010, the Veteran was afforded a VA compensation and pension examination pursuant to his claim.  The VA examiner summarized the pertinent medical history and stated:

Per the above review, it is noted that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination to this veteran.

There was no delay in diagnosis or treatment.  

It should be noted that [the Veteran] gave a history of sore throat and difficulty swallowing since 1978 after a MVA and hence the problem was chronic in nature.  

His visit to urgent care in July 2008 was the first time he approached the VA with this condition as the main problem and his subsequent care was done in a timely manner.

There was no delay in the diagnosis, or [follow-up] treatments and [it is less likely] as not that VA medical treatment, caused additional disability in this veteran.  It should be noted that per medical literature "[t]he most common symptoms associated with malignant neoplasms of the tongue base are dysphagia, odynophagia, sensation of a mass in the throat, or the presence of a mass in the neck.  Patients also may complain of referred ear pain or hemoptysis.  Delay in diagnosis is not uncommon because of the common and sometimes vague nature of symptoms and the relative inaccessibility of the base of the tongue to examination."

Vet had vague symptoms since 1978 due to MVA, [in spite] of which the condition was addressed as soon as vet presented with this as an acute problem and hence it is less as likely as not that there was a delay in diagnosis or treatment which caused additional disability in this veteran.  

As noted above, a videoconference was held in December 2013.  The Veteran reported his medical history and current symptoms and diagnoses.  He stated that he began complaints of a sore throat over a year before the diagnosed cancer, but he was told that it was sinus problems.  He also indicated that a treating physician questioned why VA had not referred him earlier for diagnostic assessment for cancer.  

The requirements for compensation under 38 U.S.C.A. § 1151 are not met, as the preponderance of the probative evidence is against a finding that VA was negligent in its care and diagnosis of squamous cell carcinoma.

While the Veteran's VA treatment records show he currently has squamous cell carcinoma of the tongue, there had been no probative medical evidence presented that would support his contention that VA was negligent in diagnosing his cancer.  Specifically, there is no probative evidence to show that any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care proximately caused any additional disability or the permanent aggravation of any disability. 

In addition to the medical evidence of record, the Board has considered the Veteran's personal contentions that some failure on the part of VA resulted in a delayed diagnosis of squamous cell carcinoma.  At his hearing the Veteran reported that he was informed by a medical professional that essentially his cancer should have been diagnosed immediately on his report of a sore throat.  First of all, the Court has held that such hearsay medical evidence, as transmitted by a lay person, is not sufficient to support a claim of service connection.  See Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  Secondly, in reviewing the clinical notes of both private and VA physicians there is nothing recorded to suggest that his cancer should have been diagnosed at an earlier time. 

While the Veteran personally believes that his cancer should have been diagnosed earlier, the Board gives greater probative weight to the report and opinion of this evaluating VA physician because of the consideration of the Veteran's pertinent medical and other history-as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinion, which instead is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  This examiner also has medical expertise, which is another relevant consideration adding to this opinion's greater probative value.  Moreover, this examiner's opinion is mostly supported by the clinical evidence of record, which, as mentioned, shows a progression of diagnostic testing and evaluation based on the Veteran's own history and complaints.  Unlike the Veteran suggests that it took years to diagnose his cancer, his first complaint of sore throat was in July 2008 and through a series of diagnostic testing and based on evaluation of his reported manifestations, squamous cell carcinoma was eventually diagnosed in November 2008. 

Based on the foregoing, the Board concludes that there is no competent evidence demonstrating the presence of additional disability due to VA negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part, and therefore, compensation under 38 U.S.C.A. § 1151 must be denied.  Accordingly, for the reasons stated above, the Board finds that the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for squamous cell carcinoma of the tongue.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III. Withdrawal of the Claim for Service Connection for a Left Arm Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204. 

During his December 2013 hearing before the undersigned, the Veteran indicated that, in essence, he was withdrawing his appeal regarding entitlement to service connection for a left arm disability.  Accordingly, the Board does not have jurisdiction to review this issue, and this part of the appeal is dismissed.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A § 1151 for squamous cell carcinoma of the tongue is denied.

The claim of entitlement to service connection for a left arm disability is dismissed. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


